DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 December 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no clear antecedent basis for the term “the hole” in line 3 of claim 8, and as such the scope of the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki 9,440,385. As to claim 1, Suzuki discloses a vehicle interior material comprising a base material 32 including a plurality of protrusions 34, 36 on a . 
As to claim 2, the Abstract of Suzuki discloses this feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 9,440,385.  Suzuki discloses a vehicle interior material comprising a base material 32 including a plurality of protrusions 34, 36 on a surface thereof, and a skin 44 configured to cover the surface of the base material and including a plurality of holes into which the protrusions are fitted to be exposed to the outside in order to form a plurality of imitation stitches; see the Abstract and Figs. 2 and 11.  The plurality of imitation stitches is arranged in a row to form a stitch line; see Fig. 2. The base material 32 includes a main body (the horizontal portion of base 32) and a coupling member (the protrusions 34, 36) coupled to the main body. This structure where the main body and coupling member are integral is considered to meet the . 
As to claims 3-6, Suzuki discloses a plurality of protrusions 34, 36 some of which may be considered to be fixed protrusions and others coupling protrusions and, therefore, meets the claimed limitations. Suzuki also discloses making the protrusions from different colors; see the Abstract for example. It would have been obvious to one of ordinary skill in the art to alternate protrusions with different colors in the Suzuki product in order to produce a desired decorative effect. Regarding claim 6, the figures such as Fig. 11 show the claimed features. Concerning claim 7, as noted above Suzuki discloses this feature in the Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783